               Case 3:19-cv-05394-RBL Document 46 Filed 06/25/20 Page 1 of 5



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10       JOHN GARRETT SMITH,
                                                              CASE NO. 3:19-cv-05394-RBL-JRC
11                               Petitioner,
                                                              ORDER ON MOTION TO RECUSE
12               v.

13       RON HAYNES,

14                               Respondent.

15

16          This matter comes before the Court on petitioner’s filing of a “Motion for Recusal of JRC

17   from Case” in which he requests the undersigned recuse himself because undersigned is aiding

18   and abetting criminal activity, unethical, unbiased, and venal. Dkt. 44. The undersigned finds

19   no reason to recuse himself voluntarily and declines to do so. However, petitioner’s motion is

20   referred to the Chief Judge for a determination of its merits.

21                                             DISCUSSION

22          “Any justice, judge, or magistrate judge of the United States shall disqualify himself in

23   any proceeding in which his impartiality might reasonably be questioned.” 28 U.S.C. § 455(a). A

24


     ORDER ON MOTION TO RECUSE - 1
                Case 3:19-cv-05394-RBL Document 46 Filed 06/25/20 Page 2 of 5



 1   judge also shall disqualify himself where he “has a personal bias or prejudice concerning a

 2   party.” 28 U.S.C. § 455(b)(1). Further, “[w]henever a party to any proceeding in a district court

 3   makes and files a timely and sufficient affidavit that the judge before whom the matter is pending

 4   has a personal bias or prejudice either against him or in favor of any adverse party, such judge

 5   shall proceed no further therein, but another judge shall be assigned to hear such proceeding.” 28

 6   U.S.C. § 144. Local Rule LCR 3 additionally provides that:

 7          (f) Motions to Recuse

 8          Whenever a motion to recuse directed at a judge of this court is filed pursuant
            to 28 U.S.C. § 144 or 28 U.S.C. § 455, the challenged judge will review the
 9          motion papers and decide whether to recuse voluntarily. If the challenged judge
            decides not to voluntarily recuse, he or she will direct the clerk to refer the
10          motion to the chief judge, or the chief judge’s designee. If the motion is directed
            at the chief judge, or if the chief judge or the chief judge’s designee is
11          unavailable, the clerk shall refer it to the active judge with the highest seniority.

12          Under both 28 U.S.C. §144 and 28 U.S.C. § 455, recusal of a federal judge is appropriate

13   if “a reasonable person with knowledge of all the facts would conclude that the judge’s

14   impartiality might reasonably be questioned.” Yagman v. Republic Insurance, 987 F.2d 622, 626

15   (9th Cir. 1993). This is an objective inquiry concerned with whether there is the appearance of

16   bias, not whether there is bias in fact. Preston v. United States, 923 F.2d 731, 734 (9th Cir.

17   1992); United States v. Conforte, 624 F.2d 869, 881 (9th Cir. 1980). In Liteky v. United States,

18   510 U.S. 540 (1994), the United States Supreme Court further explained the narrow basis for

19   recusal:

20          [J]udicial rulings alone almost never constitute a valid basis for a bias or partiality
            motion. . . . [O]pinions formed by the judge on the basis of facts introduced or
21          events occurring in the course of the current proceedings, or of prior proceedings,
            do not constitute a basis for a bias or partiality motion unless they display a deep
22          seated favoritism or antagonism that would make fair judgment impossible. Thus,
            judicial remarks during the course of a trial that are critical or disapproving of, or
23          even hostile to, counsel, the parties, or their cases, ordinarily do not support a bias
            or partiality challenge.
24


     ORDER ON MOTION TO RECUSE - 2
               Case 3:19-cv-05394-RBL Document 46 Filed 06/25/20 Page 3 of 5



 1
     Id. at 555.
 2
             This Court makes rulings in each case based upon the issues presented by the parties or
 3
     upon sua sponte review by the Court. The undersigned has no personal bias or reason to be
 4
     partial to one side or the other in this matter.
 5
             In addition, petitioner’s request for recusal is not appropriate on the basis of the litigation
 6
     that petitioner claims to be bringing in state court against a number of judges in this district,
 7
     including the undersigned. See Dkt. 44. The undersigned has consulted the Judicial
 8
     Conference’s Guide to Judiciary Policy and finds that in fact, the Committee on Codes of
 9
     Conduct has advised against recusal in such a situation:
10
             Important reasons exist for a judge not to disqualify routinely, as this would permit
11           and might even encourage litigants to manipulate and abuse the judicial process,
             which could undermine public confidence in the integrity of the judiciary.
12           Automatic disqualification of a judge cannot be obtained by the simple act of suing
             the judge, particularly where the suit is primarily based on the judge’s prior judicial
13           rulings.
             ....
14                   A litigant with a case pending before a judge may respond to an adverse
             ruling by initiating a complaint against the judge. . . .
15                   A judge is not automatically disqualified from participating in other,
             unrelated cases involving the same litigant, whether they are filed before or after
16           the complaint in which the judge is a defendant. Judicial immunity usually will be
             a complete defense against a new complaint of this nature, and the court in which
17           the complaint is filed likely will dismiss it as frivolous. In such circumstances, the
             mere fact that a litigant has filed a new frivolous complaint against a judge based
18           on the judge’s official actions will not disqualify the judge from continuing to
             preside over the earlier, unrelated matter brought by the same litigant. The same
19           holds true when a litigant who previously filed a complaint naming a judge
             subsequently files an unrelated case against others that is assigned to the named
20           judge.
             Although there might be some question regarding the impartiality of the judge in
21           these situations, [Judicial] Canon 3C(1) requires that the basis for questioning a
             judge’s impartiality must be “reasonable” for the judge to be required to recuse.
22           The factors the judge should consider in making the reasonableness determination
             are identified above, i.e., the nature of the complaint, the applicable law, and other
23           relevant circumstances. A complaint filed against a judge that is subject to prompt
             dismissal on judicial immunity grounds will not ordinarily give rise to a reasonable
24


     ORDER ON MOTION TO RECUSE - 3
                 Case 3:19-cv-05394-RBL Document 46 Filed 06/25/20 Page 4 of 5



 1          basis to question the judge’s impartiality in unrelated cases filed against others by
            the same litigant. Such a nonmeritorious complaint, standing alone, will not lead
 2          reasonable minds to conclude that the judge is biased against the litigant or that the
            judge’s impartiality can reasonably be questioned, and thus will not require the
 3          judge to recuse.

 4
     “Committee on Codes of Conduct Advisory Opinion No. 103: Disqualification Based on Harassing
 5
     Claims Against Judge,” Guide to Judiciary Policy, Vol. 2B, Ch. 2, at 187–89. 1
 6
            In light of what appears to be an attempt by petitioner to have the undersigned
 7
     disqualified from hearing petitioner’s case in this Court by filing state court litigation claiming
 8
     obstruction of justice, the undersigned concludes that the nature of the state court proceeding and
 9
     all relevant circumstances counsel against recusal.
10
            Accordingly, the undersigned finds no reason to recuse himself voluntarily and declines
11
     to do so.
12
                                                CONCLUSION
13
            There is no reasonable basis for a voluntary recusal in this instance. However,
14
     petitioner’s motion shall be referred to the Chief Judge for a determination of its merits. LCR
15
     3(e). Accordingly it is hereby ORDERED that the undersigned DECLINES to recuse
16
     voluntarily. Petitioner’s motion for recusal of the undersigned is REFERRED to Chief Judge
17
     Ricardo Martinez for decision and the Clerk of the Court is directed to place the motion for the
18
     recusal of the undersigned on Judge Martinez’s motion calendar.
19
            This action and all motions currently pending before the Court are hereby STAYED
20
     pending resolution of the recusal issue. No further motions shall be filed in this matter until the
21

22

23
            1
24               Available at https://www.uscourts.gov/rules-policies/judiciary-policies/ethics-policies.


     ORDER ON MOTION TO RECUSE - 4
               Case 3:19-cv-05394-RBL Document 46 Filed 06/25/20 Page 5 of 5



 1   stay is lifted. Any motion filed while the matter is stayed shall not be considered and shall be

 2   dismissed. The Clerk of the Court shall send a copy of this Order to petitioner.

 3          Dated this 25th day of June, 2020.

 4

 5

 6                                                        A
                                                          J. Richard Creatura
 7
                                                          United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON MOTION TO RECUSE - 5
